Citation Nr: 0022303	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  97-03 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arteriosclerotic heart disease.


REPRESENTATION

Appellant represented by:	M. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had active service with the Philippine Army, 
including recognized guerrilla service in the service of the 
Armed Forces of the United States, from September 1942 to May 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to a June 1999 Order of the United States Court of 
Appeals for Veterans Claims (Court).  In that Order, the 
Court vacated a July 1998 decision of the Board denying 
entitlement to service connection for arteriosclerotic heart 
disease, and, in so doing, remanded the case to the Board for 
further action consistent with the recent holding of the 
Federal Circuit Court of Appeals in Hodge v. West, 155 F.3d. 
1356 (Fed. Cir. 1998).  Accordingly, the case is once more 
before the Board for appellate review.

The Board observes that, by rating decisions of August 1975 
and June 1981 (both of which have now become final), the 
Regional Office (RO) denied entitlement to service connection 
for arteriosclerotic heart disease.  The veteran subsequently 
sought to reopen his claim, with the result that the Board, 
in a decision of May 1988, once again denied entitlement to 
service connection for cardiovascular (arteriosclerotic 
heart) disease.  The veteran subsequently filed a Motion for 
Reconsideration of the Board's May 1988 decision.  That 
motion was granted, with the result that, in January 1993, 
the Board once again took up the issue of entitlement to 
service connection for arteriosclerotic heart disease.  Based 
on a full review of the evidence of record, it was ultimately 
concluded that new and material evidence had not been 
submitted sufficient to reopen the veteran's 
previously-denied claim, and that service connection for 
arteriosclerotic heart disease, therefore, remained denied.

Since the time of the Board's January 1993 decision denying 
entitlement to service connection for arteriosclerotic heart 
disease, the veteran has submitted additional evidence in an 
attempt to reopen his claim.  The RO found that such evidence 
was neither new nor material, leading to the July 1998 
decision of the Board which has now been vacated by the 
Court.

The Board notes that, in various items of correspondence, the 
veteran appears to have raised issues relating to the 
presence of clear and unmistakable error in prior rating 
decisions of August 1975 and June 1981.  Inasmuch as those 
issues have not been developed or certified for appellate 
review, they are not for consideration at this time.  They 
are, however, being referred to the RO for clarification, 
and, if necessary, appropriate action.


FINDINGS OF FACT

1.  In a (Reconsideration) decision of January 1993, the 
Board denied entitlement to service connection for 
arteriosclerotic heart disease.

2.  Evidence submitted since the time of the Board's January 
1993 decision denying entitlement to service connection for 
arteriosclerotic heart disease does not bear directly or 
substantially upon the issue at hand, is duplicative and/or 
cumulative, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the Board denied entitlement to 
service connection for arteriosclerotic heart disease in 
January 1993 is not new and material.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.156(a) (1998).

2.  The decision of the Board in January 1993 denying the 
veteran's claim for service connection for arteriosclerotic 
heart disease is final, and the claim is not reopened.  
38 U.S.C.A. §§ 1110, 1131, 7104 (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The Board, in a January 1993 Reconsideration decision, found 
that evidence submitted since the time of a prior final June 
1981 decision denying entitlement to service connection for 
arteriosclerotic heart disease was neither "new" nor 
"material."  In so doing, the Board determined that evidence 
previously of record demonstrated that the veteran's 
arteriosclerotic heart disease did not have its onset in 
service, or within one year of separation therefrom.  

A December 1992 certificate from the Veterans Memorial 
Hospital dated in November 1986 reportedly showed treatment 
only for coronary insufficiency in December 1972, many years 
post service.  In like manner, a summary of hospitalization 
at the Veterans Memorial Hospital in September 1973, received 
in December 1986, indicated only a history of the onset of 
chest pain in 1948, several years following the veteran's 
discharge, and an initial diagnosis of arteriosclerotic heart 
disease in 1960, many years post service.  A summary of 
hospitalization at the Veterans Memorial Hospital in March 
and April 1997, received by the RO in December 1986, showed 
only a history of and treatment for atherosclerotic heart 
disease in 1976 and 1977, again many years following the 
veteran's discharge.  Copies of medical literature on 
cardiovascular disease, received in December 1986, were 
determined to be general in nature, and not probative 
evidence demonstrating the onset of the veteran's 
arteriosclerotic heart disease in service, or within one year 
of separation therefrom.  Similarly, an April 1977 medical 
certificate from the Veterans Memorial Hospital, received in 
November 1987, showed only treatment for arteriosclerotic 
heart disease and cardiomegaly in 1977, many years post 
service.  

The Board determined that, while the passage of time did not 
preclude a grant of service connection for a disability which 
first became manifest after service, it was nonetheless 
necessary to "connect" the present medical condition to the 
time in service.  However, nothing in the evidence received 
since the RO's 1981 decision attributed the veteran's post 
service cardiovascular disease to his military service.  

The Board further concluded that the additional evidence 
submitted was not "material."  In so doing, the Board 
determined that such evidence contained no objective proof 
whatever that the veteran's arteriosclerotic heart disease 
had its onset in service.  Having concluded that new and 
material evidence had not been submitted sufficient to reopen 
the veteran's previously-denied claim, the Board continued 
the denial of service connection for arteriosclerotic heart 
disease.  

Subsequent to the Board's January 1993 decision and, 
apparently, on or after April of 1994, there was received a 
statement from Teofilo N. Quitco, M.D.  In that statement, 
Dr. Quitco noted that he had served with the veteran "in the 
later part of 1945 and early 1946."  Reportedly, sometime in 
early 1946, he had treated the veteran for "chest pains or 
discomfort."  Additionally noted was that, "sometimes in 
1948," while a resident physician, he had again examined the 
veteran "for the same complaint and in connection with (his) 
annual physical examination," at which time an "X-ray film 
showed that he (the veteran) had hypertrophy of the left 
ventricle."  Dr. Quitco stated that all of his statements 
were "made from memory" and executed on behalf of the 
veteran.

In an affidavit of April 1994, the veteran's spouse indicated 
that she and the veteran had been married on May 22, 1942, 
and that they had been married "for 52 years."  Reportedly, 
following the surrender of Japan, the veteran had been 
complaining of chest pains which he believed were due to 
"daily rigid training."  Additionally noted was that, in 
March of 1947, the veteran complained of "chest discomfort."  
Subsequently, the veteran underwent an appendectomy, 
following which he was advised to "rest to prevent 
reoccurrence of his chest pains."

In an affidavit of April 1944, Porferio S. Bronola indicated 
that he and the veteran had joined the guerrilla forces in 
September of 1942.  Further noted was that, in the "later 
part of 1945," the veteran complained of chest pains, and on 
his request, was transferred and given another position.

In an affidavit of April 1944, Victoriano A. Valesco, stated 
that he was "called to active duty" with the veteran in 
December 1941.  Further noted was that, "on or about the 
later part of 1945," the veteran complained of chest pains 
such that he was treated by the battalion surgeon, Dr. 
Teofilo Quitco.

In response to a request for records of treatment dating from 
March 1947, the Records Officer of the Zamboanga City Medical 
Center, in April 1997, indicated that his "last records of 
admission" dated from May of 1954.

In correspondence of September 1972, received by the RO in 
May 1997, Dr. Sergio G. Flores indicated that he had examined 
the veteran on September 22, 1972.  Noted were the presence 
of hypertensive and arteriosclerotic (heart disease), with a 
murmur present following exercise, and "signs of cardiomegaly 
in 1948."  The veteran's blood pressure was 182/110.  
Reportedly, the veteran had suffered from enlargement of the 
heart in 1948, for which he had received treatment by 
Dr. Teofilo Quitco at a local hospital.  Additionally noted 
was a history of arteriosclerotic heart disease "in 1960, 
1965, and 1968."  The pertinent diagnoses were 
hypertension--192/110 with hypertensive heart; 
arteriosclerotic heart disease; and cardiomegaly.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  Moreover, where a veteran served 90 days or 
more during a period of war, and cardiovascular disease 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  
However, once entitlement to service connection for a given 
disorder has been denied by a decision of the Board, that 
determination is final.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1998).  Where a claim for entitlement to service 
connection has been previously denied, and that decision 
becomes final, the claim can be reopened and reconsidered 
only if new and material evidence is presented with respect 
to that claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156(a) (1998).

When an appellant seeks to reopen a previously denied claim, 
a three-step analysis must be performed.  Winters v. West, 12 
Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).  First, it must be determined whether new and 
material evidence has been presented pursuant to the 
provisions of 38 C.F.R. § 3.156(a) (1998).  Second, if new 
and material evidence has been presented, the case must be 
reopened, and, immediately upon reopening, the Secretary must 
determine whether, based upon all the evidence, and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to the provisions of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).  Third, if the claim is well grounded, 
the Secretary may evaluate its merits after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
1998) has been fulfilled.

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself, or in connection with evidence 
previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1998).  In addition, new evidence may be found to be 
material if it provides "a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board of Veterans' Appeals to alter its rating decision."  
Elkins v. West, 12 Vet. App. 209 (1999).  In determining 
whether new and material evidence has been submitted, the 
evidence is generally presumed to be credible.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the present case, at the time of the aforementioned 
Reconsideration decision of the Board in January 1993, it was 
determined that new and material evidence had not been 
submitted sufficient to reopen the veteran's previously 
denied claim, and that service connection for 
arteriosclerotic heart disease was, therefore, denied.  
Evidence submitted since the time of the Board's January 1993 
decision, while in certain respects "new" in the sense that 
it was not previously of record, is, regrettably, not 
material.  In that regard, the various affidavits of the 
veteran's spouse and former associates noting the presence of 
"chest pain" in the "later part of 1945" do not serve to 
document the existence of arteriosclerotic heart disease at 
that time.  More specifically, the veteran's wife and former 
associates, as lay persons, are not competent to offer 
medical opinions regarding the veteran's alleged "chest pain" 
and the presence of heart disease in service.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); see also Meyer v. Brown, 9 Vet. 
App. 425 (1996); Edenfield v. Brown, 8 Vet. App. 384 (1995); 
Grivois v. Brown, 6 Vet. App. 136 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board concedes that, in a statement of May 1981, a Dr. 
Teofilo M. Quitco stated that he had treated the veteran "in 
early 1946" for chest pains or discomfort.  However, that 
same statement documents the presence of left ventricle 
hypertrophy, arguably indicative of the presence of heart 
disease, no earlier than 1948, fully three years following 
the veteran's discharge from service.  Moreover, that 
statement was of record at the time of the prior Board 
decision in January 1993, and as such, had clearly been 
considered in the context of the Board's previous denial.

Remaining for consideration is a report from a Dr. Sergio G. 
Flores, reflecting an examination of the veteran in September 
of 1972.  That report, while "new" in the sense that it was 
not previously of record, is clearly not material.  More 
specifically, the report of Dr. Flores, while noting the 
presence of hypertension and arteriosclerosis, places the 
inception of such pathology at a point in time no earlier 
than 1948, three years following the veteran's separation 
from service.

As noted above, where entitlement to service connection has 
been previously denied, new and material evidence must be 
submitted sufficient to reopen the veteran's claim.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156 (1998).  Absent such evidence, the veteran's claim 
for service connection for arteriosclerotic heart disease 
must be denied.


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim of service connection for 
arteriosclerotic heart disease, the appeal is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 
- 9 -

- 8 -


